

116 HR 5792 IH: SECURE Fix Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5792IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the restrictions on which designated
			 beneficiaries may receive over the life of the beneficiary the required
			 distributions from a defined contribution plan.
	
 1.Short titleThis Act may be cited as the SECURE Fix Act of 2020. 2.Repeal of modifications of required distribution rules for designated beneficiaries (a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by striking subparagraph (H).
 (b)Conforming amendmentSection 401(a)(9)(E) of such Code is amended to read as follows:  (E)Designated beneficiaryFor purposes of this paragraph, the term designated beneficiary means any individual designated as a beneficiary by the employee..
 (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 401 of the Setting Every Community Up for Retirement Enhancement Act of 2019.
			